OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated Average burden hours per response 10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Eagle Rock Energy Partners, L.P. (Name of Issuer) Common Stock of Limited Partner Interests (Title of Class of Securities) 26985R 10 4 (CUSIP Number) July 31, 2007 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 26985R104 13G Page 2 of12 Pages 1 NAMES OF REPORTING PERSONS Steven B. Klinsky I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,051,700 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 3,051,700 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,051,700 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 26985R104 13G Page3 of12 Pages 1 NAMES OF REPORTING PERSONS New Mountain Vantage, L.P. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,041,600 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,041,600 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,041,600 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 26985R104 13G Page4 of12 Pages 1 NAMES OF REPORTING PERSONS New Mountain Vantage (California), L.P. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,043,200 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,043,200 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,043,200 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 26985R104 13G Page5 of12 Pages 1 NAMES OF REPORTING PERSONS New Mountain Vantage (Texas), L.P. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 966,900 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 966,900 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 966,900 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.1% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 26985R104 13G Page6 of12 Pages 1 NAMES OF REPORTING PERSONS New Mountain Vantage GP, L.L.C. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,051,700 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 3,051,700 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,051,700 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO Item 1. (a)Name of Issuer Eagle Rock Energy Partners, L.P. (“Eagle Rock”) Item 1. (b)Address of Issuer’s Principal Executive Offices 16701 Greenspoint Park Drive, Suite 200 Houston, Texas 77060 Item 2.(a)Name of Person Filing This Schedule 13G is being filed on behalf of the following persons (the “Reporting Persons”)*: (i) Steven B. Klinsky (ii) New Mountain Vantage, L.P.; (iii) New Mountain Vantage (California), L.P.; (iv) New Mountain Vantage (Texas), L.P.; and (v) New Mountain Vantage GP, L.L.C. Attached as Exhibit A is a copy of an agreement among the Reporting Persons that this Schedule 13G is being filed on behalf of each of them. *Neither the present filing nor anything contained herein shall be construed as an admission that two or more Reporting Persons constitute a "person" for any purposes other than Section 13(d) of the Securities Exchange Act of 1934, as amended. Item 2.(b)Address of Principal Business Office or, if None, Residence Steven B. Klinsky 787 Seventh Avenue, 49th Floor New York, NY 10019 New Mountain Vantage, L.P. 787 Seventh Avenue, 49th Floor New York, NY 10019 New Mountain Vantage (California), L.P. 787 Seventh Avenue, 49th Floor New York, NY 10019 New Mountain Vantage (Texas), L.P. 787 Seventh Avenue, 49th Floor New York, NY 10019 New Mountain Vantage GP, L.L.C. 787 Seventh Avenue, 49th Floor New York, NY 10019 Item 2.(c)Citizenship Steven B. Klinsky is a citizen of the United States. Each of New Mountain Vantage, L.P., New Mountain Vantage (California), L.P. and New Mountain Vantage (Texas), L.P. is a Delaware limited partnership. New Mountain Vantage GP, L.L.C. is a Delaware limited liability company. Item 2.(d)Title of Class of Securities Common Units of Limited Partner Interests (the “Common Units”) Item 2.(e)CUSIP Number 26985R 10 4 Item 3. Not applicable as this Schedule 13G is filed pursuant to Rule 13d-1(c). Item 4.Ownership The percent of class provided for each reporting person below is based on 45,972,650 Common Units, as represented by the Issuer in a Common Unit Purchase Agreement with the Reporting Persons and other purchasers dated July 11, 2007 (the “Common Unit Purchase Agreement”), after giving effect to the issuance of the Common Units as contemplated by that Common Unit Purchase Agreement and certain acquisitions referred to in the Common Unit Purchase Agreement that were consummated at the time these Common Units were issued. 1. Steven B. Klinsky a.Amount beneficially owned: 3,051,7001 b.Percent of class: 6.6% c.Number of units as to which the person has: i.sole power to vote or to direct the vote: 0 ii.shared power to vote or to direct the vote: 3,051,700 iii.sole power to dispose or to direct the disposition of: 0 iv.shared power to dispose or to direct the disposition of: 3,051,700 2.
